Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 26-32 in the reply filed on 02/18/2021 is acknowledged.

Status of Claims:
Claims 26-32 are pending in this application.
Claims 1-25 and 33 are withdrawn.

Formal Drawings
The formal drawings received on 05/16/2019 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 08/13/2019 has been considered.

Priority
Applicant’s claim to benefit of U.S. Application 16/232,819 is acknowledged.  This application is a continuation in part.

Examiner Comments
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be 
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 26 recites “presenting…at least one prefabricated icon…”, “…message consisting of one or more prefabricated icons…”, “…of one or more prefabricated icons for insertion…”, Claims 29 and 30 “…by posting the prefabricated icons…”, “…the particular prefabricated icon…”.  Claim 31 “…one or more of the prefabricated icons…”  However, the antecedent basis to these limitation should be “…one or more prefabricated icons…” recited earlier.
Further, it is not apparent if prefabricated image icons, prefabricated word icons and prefabricated support icons are a category of the one or more prefabricated icons.  Clarification is requested.  
Additionally in Claims 26 a constructing a message, in an electronic messaging system is recited wherein construction of the message is described.  However, it also follows that “…constructing at least one electronic message consisting of one or more prefabricated icons…”.  Examiner has interpreted this as the same message.  Clarification is requested.
Further, Claim 28 “…process of claim 25…” should be process of claim 26.  It is also advisable to change all the claim references to “…the computer-implement process of claim…” in place of the “…process of claim…”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14-22 of copending Application No. 16/232,819 in view of Molina and Cowan (cited below). The application under examination is the later-filed application and only a one-way determination of distinctness is needed in resolving the issue of double patenting.  Here, the invention claimed in the application would have been an obvious variation of the invention claimed in the copending/conflicting application.  The instant application provides for additional features of formatting and adjusting selected prefabricated icons and displaying to select, it would have been obvious to one of ordinary skill in the art to include the teachings of Molina (see fig. 2B and paras. 45, 72 and 78) of configuring by user to include the media components 236 of the message and further constructing the message (indicative of “formatting and adjustments”) and further those of Cowan (see paras. 103) presenting user with a plurality of interfaces displaying the selected content in the command structure and further enabling customization to the system recited in the copending/conflicting application, wherein messages are composed by user utilizing message construction templates.
This is a provisional nonstatutory double patenting rejection rejection because the patentably indistinct claims have not in fact been patented.
Claims listed in table are representative claims.
See table below.  Limitations in bold are treated as not patentably distinct.

Conflicting Application 16/232,819 
Instant Application  16/414,670
10. A messaging system based on prefabricated icons, the system comprising: a message support definition library, the message support library comprising: a database of prefabricated icons organized in specialized and/or general libraries, which prefabricated icons are configured to be included in messages permitted for communication over the system; 


26. A computer-implemented process of constructing messages comprising pre-composed messages made of one or more prefabricated icons, for communication over a network using a secure messaging protocol, the process comprising: generating or obtaining pre-composed messages made of prefabricated image icons, prefabricated word icons and prefabricated support icons to be used for constructing a message, in an electronic messaging system; storing the one or more prefabricated icons in a library 


associated with at least one of a sport and a gender; (see 4th row below)

one or more of a message constructing template(s), the template(s) being provided with a message field(s) configured for constructing messages based on prefabricated icons and a header field configured for transmittal of such messages; 
an application configured to enable the user to access the message support definition library and to select one or more message constructing templates for constructing a message, and one or more prefabricated icons for inclusion in the message;
presenting to a member computing device at least one prefabricated icon configured for placement into a message field of the message for communication over the electronic messaging system; Appl. No.16/414,670Response and Election dated. 02/18/2021 Reply to Notice of Restriction of 12/22/ 2020accessing at the member computing device a plurality of message constructing templates to be used for constructing at least one electronic message consisting of one or more prefabricated icons, where the templates contain a header field and a message field; 

selecting at the member computing device of one or more prefabricated icons for insertion into the message field of the message; selecting at the member computing device an appropriate template for constructing a particular message; 
wherein the messaging system is configured to enable the message field to include no content other than one or more of a prefabricated icons; 
inserting the selected prefabricated icon into the message field of the message; 

making formatting and adjustments to the selected prefabricated icon in the message field of the message; 
wherein the one or more prefabricated icons comprise at least one of one or more images, which images may include sport images; and/or gender specific images; 

one or more full/whole word(s), or full/whole word(s) and alphanumeric symbols, each of the prefabricated f ill/whole words presented in one or more languages and in plain or stylized displays; one or more images with one or more full/whole words; one or more images with alphanumeric symbols 
making a plurality of associations and arrangements of the selected prefabricated icon in the message field of the message to create a plurality of displays of the message; displaying the plurality of displays of the message on the member computing device; selecting the preferred display of the message in the message field of the message; making final touches to the selected display of the message in the message field of the message;

 precomposed text comprising one or more precomposed words and/or alphanumeric symbols, each of the precomposed words and/or alphanumeric symbols presented in a plurality of languages, alphabets and stylized displays; and one or more combinations of the one or more prefabricated images with the precomposed text
wherein, messages are composed by the user on the message constructing template(s) without input from a keyboard, by using as content solely prefabricated icons selected from libraries, taken individually or assembled by the user in a plurality of icon arrangements and displays; Appl. No.16/232,819 Amdt. dated Sept. 1, 2020Reply to Notice of Non-Compl.Amdt. of Aug. 26, 2020wherein messages 
wherein the one or more prefabricated icons comprise: one or more prefabricated images;



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina et al. (US 2013/0275525), herein after Molina and further in view of Cowan et al. (US 2007/0208751), herein after Cowan.

Regarding claim 26, 
Molina teaches a computer-implemented process of constructing messages comprising pre-composed messages made of one or more prefabricated icons, for communication over a network using a secure messaging protocol (see fig. 4 and para. 78, the electronic media components are configured to be integrated into electronic message to be transmitted over messaging system based on communication protocol); 
the process comprising: generating or obtaining pre-composed messages made of prefabricated image icons, prefabricated word icons and prefabricated support icons to be used for constructing a message, in an electronic messaging system (see fig. 4 and para. 78, the electronic media components integrated into electronic message can be made of comicon, text and comix icons (indicative of “image, word, support icons”));  
storing the one or more prefabricated icons in a library (see fig. 4 and paras. 69 and 76-77, the electronic media components comprising a storage unit of different types of comix (see fig. 4D-2 and 4D-3) (indicative of “library”); 
presenting to a member computing device at least one prefabricated icon configured for placement into a message field of the message for communication over the electronic messaging system (see fig. 4B and 4C and paras. 53 and 72, the messaging system can be configured to enable user with an account to include media components in the message body associated with the GUI icon); 
Appl. No.16/414,670 Response and Election dated. 02/18/2021 Reply to Notice of Restriction of 12/22/ 2020accessing at the member computing device a plurality of message constructing templates to be used for constructing at least one electronic message consisting of one or more prefabricated icons, where the templates contain a header field and a message field (see fig. 2B and paras. 45 and 72, the layout of a message GUI (indicative of a “message constructing template”) is configured by user to include the media components 236 of the message in the body of the message (indicative of “message field”) and the name of the sender or contacts configured for transmitting the message (indicative of a “header field”); 
(see fig. 4, 4C, 4D-1 and para. 78, a GUI configured to enable the user to access the electronic media component selection screen and select a GUI icon slot for constructing a comix message and one or more media components for integration into the message); 
selecting at the member computing device an appropriate template for constructing a particular message (see fig. 2B and paras. 45 and 72, the layout of a message GUI (indicative of a “message constructing template”) is configured by user to include the media components 236 of the message); 
inserting the selected prefabricated icon into the message field of the message; making formatting and adjustments to the selected prefabricated icon in the message field of the message (see fig. 2B and paras. 45, 72 and 78, the layout of a message GUI (indicative of a “message constructing template”) is configured by user to include the media components 236 of the message in the body of the message (indicative of “message field”) and the name of the sender or contacts configured for transmitting the message (indicative of a “header field”), further constructing the message (indicative of “formatting and adjustments”); 
making a plurality of associations and arrangements of the selected prefabricated icon in the message field of the message to create a plurality of displays of the message (see para. 101, wherein message composed by user can include use of premade and pre-created content items that can choose one or multiples to assemble within a frame (indicative of “without input of keyboard”));Appl. No.16/232,819 Amdt. dated Sept. 1, 2020  
wherein the one or more prefabricated icons comprise: one or more prefabricated images (see fig. 4 and para. 78, the electronic media components integrated into electronic message can be made of comicon, text and comix icons (indicative of “image”));   
(see fig. 4 and para. 78, the electronic media components integrated into electronic message can be made of comicon, text and comix icons (indicative of “words, symbols”));   
and one or more combinations of the one or more prefabricated images with the pre-composed text (see fig. 4 and para. 78, the electronic media components integrated into electronic message can be made of comicon, text and comix icons (indicative of “combinations of images or text”)).
finalizing and sending the preferred message to the intended recipient(s); and storing the sent message in a record corresponding to a user's history (see paras. 23-24 and 33, providing an electronic message system that sends the integrated digital content to end-user and keeps track and account of the sequence of messages). 
Molina fails to explicitly teach icons associated with at least one of sport or gender and displaying a plurality of displays, selecting the preferred display and making final touches to the display.
However, in analogous art Cowan teaches 
associated with at least one of a sport and a gender (see paras. 90 and 102, selected content to be displayed may be that of sports or personalities); 
displaying the plurality of displays of the message on the member computing device; selecting the preferred display of the message in the message field of the message; making final touches to the selected display of the message in the message field of the message (see paras. 103, presenting user with a plurality of interfaces displaying the selected content in the command structure and further enabling customization of the content within the command structure). 
Molina and Cowan are in the same field of endeavor as the present invention, the references are directed to content sharing. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include icons associated with at least one of sport or gender and displaying a plurality of displays, selecting the preferred display and making final touches to the display as taught in Cowan because it amounts to applying a known technique (i.e. giving content creators control over type of content used by users, see Cowan, para. 69) to a known device (i.e. messaging and navigation system with user accounts see Molina, para. 43).  One would do so for the benefit of allowing customization of content (see Cowan, para. 103).    

Regarding claim 27,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
Molina further teaches wherein the message constructing template is configured to enable a member computing device to associate particular image icons with a plurality of word icons, and particular word icons with a plurality of image icons, wherein the prefabricated image icons include gender-specific prefabricated image icons (see figs. 4D-3 and 4E-2 and paras. 77 and 80 , wherein the electronic media component (i.e. comix or comicon) can comprise at least one of images that include whole text and/or images that are specific to genders (i.e. boy, girl, male or female), see figures cited).

Regarding claim 28,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
  (see figs. 4D-3 and 4E-2 and paras. 77 and 80 , wherein the electronic media component (i.e. comix or comicon) can comprise at least one of images that include whole text and/or images that are specific to genders (i.e. boy, girl, male or female), see figures cited).

Regarding claim 29,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
Molina fails to explicitly teach finalizing the message in the message field and to override pre-existent content and only display icons containing the particular prefabricated content.
However, Cowan further teaches Molina further teaches wherein finalizing the message by posting the prefabricated icons into the message field of a communication platform, including an email platform, causes the communication platform to override any pre-existent content in the message field of the communication platform and to only display the selected prefabricated icons until the message containing the particular prefabricated icon is sent or discarded (see paras. 105-107, processing message by posting only content that that meets content requirements, including in an email platform, causing the outbound content to invoke modification of content that needs to be removed and to only display content that is meets requirements).
i.e. giving content creators control over type of content used by users, see Cowan, para. 69) to a known device (i.e. messaging and navigation system with user accounts see Molina, para. 43).  One would do so for the benefit of allowing customization of content (see Cowan, para. 103).    

Regarding claim 30,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
Molina fails to explicitly teach finalizing the message in the title or subject line and to override pre-existent content and only display icons containing the particular prefabricated content.
However, Cowan further teaches wherein the posting into the title or subject line of a communication platform, including an email platform, of the title of the prefabricated icon included in the message, causes the communication platform to override any pre-existing content in the title or subject line of the communication platform and to render un-editable the title or subject line field of the communication platform until the message containing the particular prefabricated icon(s) is sent or discarded  (see paras. 105-107, processing message by posting only content that that meets content requirements, including in an email platform, causing the outbound content to invoke modification of content that needs to be removed and to only display content that is meets requirements).
i.e. giving content creators control over type of content used by users, see Cowan, para. 69) to a known device (i.e. messaging and navigation system with user accounts see Molina, para. 43).  One would do so for the benefit of allowing customization of content (see Cowan, para. 103).    

Regarding claim 31,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
Molina further teaches wherein one or more of the prefabricated icons included in the message field of the message is at least one of an animated image icon, and animated word icon and an animated image icon with animated word icons (see fig. 4 and para. 78, the electronic media components integrated into electronic message can be made of comicon, text and comix icons (indicative of “image, word, animations”)).

Regarding claim 32,
Molina in view of Cowan teaches the limitations as described in claim 26 above.
 (see fig. 2B and paras. 45, 72 and 78, the layout of a message GUI is configured by user to include the media components 236 of the message and further constructing the message to provide appropriate emotions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to a communication platform using multimeda.
US 20100179991– Lorch, using iconic messaging for personal communication.
US 20030154446 – Constant, expressive messaging using mobile wireless
US 20160035123 – Bonansea, using customizable animations for text messaging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Emad Siddiqi/Examiner, Art Unit 2458